internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-116662-99 cc dom fi p b5 district_director taxpayer’s name taxpayer’s address taxpayer’s identification no date of conference date legend city bonds facility date issue whether the facility used for the purpose of curing cheese is a manufacturing_facility under sec_144 of the internal_revenue_code conclusion the facility is a manufacturing_facility under sec_144 facts city issued the bonds on date the proceeds of the bonds were used to purchase and equip the facility the facility is used to cure cheese for various cheese producers the facility is a controlled atmosphere facility with equipment and people that monitor and control temperature air flow and humidity the facility include sec_4 large rooms with separate temperature and humidity controls the rooms contain large tam-116662-99 racking structures to hold cheese during curing these structures allow for proper air circulation generally the process of cheesemaking begins with the acidification of milk through the addition of bacteria then enzymes are added to coagulate the milk into curds and whey the set curd is cut allowing the whey to escape salt is added to the curd and the curd is molded and shaped then the curd is cured under controlled atmospheric conditions in a curing cooler temperature affects the rate of curing air flow and humidity affect moisture content and the growth of mold and mildew on the cheese curd curing develops the texture and flavor of the curd into those characteristic of the type of cheese being made licensed cheese graders test the cheese during the curing process the graders based on the quality of the samples predict how well the cheese will age and determine the recommended length of the curing after curing is completed the cheese may be blended with another type of cheese and it is cut and packaged federal food and drug administration regulations govern the process of cheesemaking see c f_r sec_133 among other requirements these regulations set standards for each type of cheese as to the length of time and temperature for curing and the moisture content of that cheese c f_r sec_133 only the curing phase occurs at the facility the steps prior to and after curing the cheese occur elsewhere the facility receives molded and shaped cheese curd stacked on pallets from various cheese producers each pallet is tracked as to the temperature and amount of time cured the conditions within the facility are strictly monitored and controlled to fluctuate only within a narrow range as deviations may adversely affect the development of the product while the curd is being cured the cheese producers send cheese graders to check the progress of and make recommendations as to the curing the pallets may be moved by forklift from one room to another to change temperature or humidity conditions and thereby to accelerate or decelerate the curing process no ingredients are added to the cheese while it is in the facility once cured the cheese is removed from the facility and returned to the cheese producers for blending cutting and packaging law and analysis sec_103 provides that gross_income does not include interest on any state_or_local_bond sec_103 provides that sec_103 does not apply to any private_activity_bond which is not a qualified_bond under sec_141 sec_141 provides that a qualified_small_issue_bond is a qualified_bond sec_144 provides that the term qualified_small_issue_bond means any bond issued as part of an issue the aggregate authorized face_amount of which is tam-116662-99 dollar_figure or less and percent or more of the net_proceeds of which are to be used for the acquisition construction reconstruction or improvement of land or property of a character subject_to the allowance for deprecation or to redeem a prior issue that was used for those purposes under sec_144 the issuer may elect to increase the dollar_figure to dollar_figure provided certain other requirements are met sec_144 provides in part that sec_144 does not apply to any bond issued after date unless the bond proceeds are used to provide a manufacturing_facility sec_144 provides that the term manufacturing_facility means any facility which is used in the manufacturing or production of tangible_personal_property including the processing resulting in a change in the condition of such property the term manufacturing_facility includes facilities which are directly related and ancillary to a manufacturing_facility determined without regard to this sentence if such facilities are located on the same site as the manufacturing_facility and not more than percent of the net_proceeds of the issue are used to provide such facilities the legislative_history of the technical_and_miscellaneous_revenue_act_of_1988 states all ancillary activities must occur at the same site as the manufacturing activity and manufacturing must constitute substantially_all of the on-site economic activity all other activities must be subordinate to and integral to the manufacturing process h_r rep pincite the legislative_history contains examples of activities that are subordinate and integral to the manufacturing process short-term warehousing of raw materials incidental to production or the temporary warehousing of finished products an on-site laboratory for product testing loading docks for unloading raw materials and loading finished products and forklifts and similar equipment may be subordinate and integral to manufacturing id ancillary or subordinate and integral activities support and are related to core manufacturing but are not part of core manufacturing core manufacturing consists of the key components of the manufacturing process while ancillary or subordinate and integral activities must be located at the same site as core manufacturing all of the key components of core manufacturing need not be located at the same site making cheese is manufacturing or processing the issue in this case however is whether curing cheese is part of the core manufacturing of cheese if it is not the facility cannot qualify as a manufacturing_facility because the facility is located at a different site from where the rest of the cheesemaking process occurs we conclude that curing is a key component of manufacturing cheese curing is necessary to transform the inedible curd into edible cheese the cheesemaking process is not complete until the curd is cured further curing is required by federal food and drug administration regulations for the product to be sold as cheese thus tam-116662-99 curing is part of the core manufacturing of cheese accordingly we conclude that the facility is a manufacturing_facility under sec_144 caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
